Citation Nr: 0418407	
Decision Date: 07/12/04    Archive Date: 07/27/04	

DOCKET NO.  99-00 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of Agent Orange exposure, to include seborrheic 
keratosis, neurotic angioderma, follicular hyperkeratosis, 
fungal infection of the toenails, athlete's foot, and 
folliculitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative changes and disc protrusion of the cervical 
spine as residual of a neck injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for nerve 
damage in the right lower extremity as a residual of a right 
hip injury.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and October 1998 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

A September 2002 RO decision granted service connection for 
post-traumatic stress disorder.  During the veteran's 
personal hearing, held before the undersigned in Washington, 
D.C., in February 2004, the veteran indicated that the only 
issues in appellate status were those as shown on the first 
page of this decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  An unappealed November 1995 RO decision denied service 
connection for residuals of a neck injury, residuals of a hip 
injury, and residuals of Agent Orange exposure.

2.  Evidence received since the November 1995 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly the claims.


CONCLUSIONS OF LAW

1.  The November 1995 RO decision denying service connection 
for residuals of a neck injury is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for degenerative changes and disc 
protrusion of the cervical spine as a residual of a neck 
injury is reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).

2.  The November 1995 RO decision denying service connection 
for residuals of a hip injury is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for nerve damage in a right lower 
extremity as a residual of a hip injury is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7105; 38 C.F.R. 
§ 3.156.

3.  The November 1995 RO decision denying service connection 
for residuals of Agent Orange exposure is final; new and 
material evidence has been received and the claim of 
entitlement to service connection for residuals of Agent 
Orange exposure to include seborrheic keratosis, neurotic 
angioderma, follicular hyperkeratosis, fungal infection of 
the toenails, athlete's foot, and folliculitis is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7105; 38 C.F.R. 
§ 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With consideration that the only final decision the Board is 
reaching herein is a grant with respect to finding that new 
and material evidence has been received to reopen the claims, 
the Board concludes that all requirements of the Veterans 
Claims Assistance Act of 2000, 38 C.F.R. § 5100 et seq. (West 
2002), have been met.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The changes to 38 C.F.R. § 3.156(a) (defining new and 
material evidence), the second sentence of 38 C.F.R. 
§ 3.159(c) (application of the duty to assist in reopening a 
claim), and 38 C.F.R. § 3.159(c)(4)(iii) (medical examination 
or opinion only after new and material evidence is 
presented), are effective prospectively for claims filed on 
or after August 29, 2001.  The veteran's claim to reopen was 
filed prior to August 29, 2001.

A November 1995 RO decision denied service connection for 
residuals of a neck injury, hip injury, and exposure to Agent 
Orange.  The veteran was notified of that decision in 
November 1995, and he did not appeal.  The evidence of record 
at the time included the veteran's service medical records 
and reports of VA examinations.  Service connection for 
residuals of a neck injury and hip injury was denied on the 
basis that no current disability was shown, and that no 
disability was shown at the time of the veteran's discharge 
from service.  Service connection for residuals of Agent 
Orange exposure was denied on the basis that VA examination 
did not show any disease or condition associated with 
herbicide exposure.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In the case of any veteran who 
engaged in combat with the enemy, the Secretary shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such disease or injury, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

Under the test established by Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), it must first be 
determined whether the veteran has presented new and material 
evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), it was noted that while "not every piece of new 
evidence is "material" we are concerned, however, that some 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."

A November 1996 letter from a private physician reflects his 
belief that the veteran had chronic pain syndrome in his neck 
and right shoulder area secondary to "his injury many years 
ago."  A July 2001 statement from a private physician 
reflects that the veteran's diagnoses include neck injury and 
chronic pain, hip injury and chronic pain, and neurogenic 
dermatitis and variety of nonhealing sores of the skin.  

With consideration that additional skin disorder is indicated 
as well as competent medical evidence indicating that the 
veteran has current chronic disability of the neck and hip, 
the Board concludes that the evidence is new.  Further, this 
new evidence contributes to the possibility of a more 
complete picture of the circumstances surrounding the origin 
of these disabilities, since it identifies current 
disabilities.  Consequently, since the evidence is both new 
and material, the veteran's claims for service connection 
must be reopened.




ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for residuals of Agent Orange exposure to 
include seborrheic keratosis, neurotic angioderma, follicular 
hyperkeratosis, fungal infection of the toenails, athlete's 
foot, and folliculitis has been submitted.  To this extent 
only, the appeal with respect to this issue is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for degenerative changes and disc 
protrusion of the cervical spine as residual of a neck injury 
has been submitted.  To this extent only, the appeal with 
respect to this issue is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for nerve damage in the right lower 
extremity as a residual of a right hip injury has been 
submitted.  To this extent only, the appeal with respect to 
this issue is granted.


REMAND

The veteran indicated, at page 9 of the transcript of the 
February 2004 personal hearing, that he began to receive 
treatment from the VA in 1989 at the Mountain Home, 
Johnson City, facility.  Records from this facility, prior to 
1995, and from November 1998 to the present, have not been 
obtained.  The veteran has also indicated that he is in 
receipt of private health care.  Statements from some private 
health care providers have been provided, but it is unclear 
if all medical records from private health care providers 
have been obtained.

In light of the above, the appeal is REMANDED for the 
following:

1.  The veteran should be contacted and 
requested to provide the names and 
addresses of all health care providers 
from whom he currently receives treatment 
for his neck, right hip and right lower 
extremity, and skin disorders.  After 
obtaining any necessary release, requests 
should be directed to the identified 
health care providers, requesting copies 
of all records relating to treatment of 
the veteran for his neck, right hip and 
right lower extremity, and any skin 
disorders.

2.  The veteran's treatment records 
should be requested from the VA 
Mountain Home facility in Johnson City 
from 1989 to May 1995 and from November 
1998 until the present.

3.  The veteran should be afforded a VA 
dermatology examination to determine the 
existence and etiology of any currently 
manifested dermatologic disorders.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to what 
currently manifested dermatologic 
disorders the veteran has.  If currently 
manifested dermatologic disorders are 
identified, the examiner is requested to 
offer an opinion as to whether it is as 
least as likely as not that any currently 
manifested dermatologic disorder is 
related to the veteran's active service, 
including exposure to Agent Orange during 
his active service.  If it cannot be 
determined whether currently manifested 
dermatologic disorders are related to the 
veteran's active service, on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments, based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the 
examination report.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
existence and etiology of any currently 
manifested right hip and neck 
disabilities.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is as least as likely as 
not that the veteran currently has 
disability of the right hip, to include 
nerve damage in the right lower extremity 
related thereto or disability of the 
cervical spine, including degenerative 
changes and disc protrusion.  If current 
disability that is residual of a neck 
injury or right hip injury is identified, 
the examiner is requested to offer an 
opinion as to whether it is as least as 
likely as not that any currently 
manifested right hip or neck disability 
is related to right hip and neck injuries 
during the veteran's active service.  If 
it cannot be determined whether currently 
manifested right hip and neck 
disabilities are related to the veteran's 
active service, including injuries 
sustained therein, on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgment, based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.

5.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



